Citation Nr: 9901920	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by pain in the right groin.  

2.  Entitlement to service connection for a disorder 
manifested by pain in the hands, to include arthritis.  

3.  Entitlement to an increased (compensable) evaluation for 
migraine headaches.  

4.  Entitlement to an increased evaluation for a right foot 
disability, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1992.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Initially the issues in this claim were those that appear on 
the first page of this decision, excepting that the veterans 
right foot disability was rated as noncompensable.  In 
December 1995, the Board remanded this claim to the RO for 
additional development.  While the claim was in remand 
status, the RO increased the veterans evaluation for his 
service-connected right foot disability to 10 percent 
disabling.  The case has been returned to the Board for 
further review.  

The issues of entitlement to service connection for a 
disorder manifested by pain in the right groin, entitlement 
to service connection for a disorder manifested by pain in 
the hands, to include arthritis, and entitlement to an 
increased (compensable) evaluation for migraine headaches 
will be addressed in this decision.  The issue of entitlement 
to an increased evaluation for a right foot disability will 
be addressed in the remand that follows this decision since 
the Board has determined that additional development is 
necessary.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 
6 Vet. App. 157 (1994).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a disorder manifested by pain in the right groin and for pain 
in the hands, to include arthritis.  He states that he was 
treated in service for both of these disabilities and that 
his current complaints are related to that treatment.  He 
also contends that a compensable evaluation is warranted for 
his service-connected migraine headaches.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that on the issues of 
entitlement to service connection for a disorder manifested 
by pain in the right groin and for pain in the hands, to 
include arthritis, the veteran has not met his initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims are well 
grounded.  The Board further finds that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for migraine headaches.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
disorder manifested by pain in the right groin and for pain 
in the hands, to include arthritis are not plausible.  

2.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal on the increased rating 
issue has been obtained by the RO.  

3.  The veterans service-connected migraine headaches are 
manifested by visual auras once every few months.  


CONCLUSIONSOF LAW

1.  The claims of entitlement to service connection for a 
disorder manifested by pain in the right groin and for pain 
in the hands, to include arthritis are not well grounded.  

2.  The schedular criteria for an increased evaluation for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Disorder Manifested by Pain in 
the Right Groin and for Pain in the Hands, to Include 
Arthritis.


The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection for a disorder 
manifested by pain in the right groin and for pain in the 
hands, to include arthritis are not well grounded, and there 
is no further duty to assist the veteran in the development 
of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veterans 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms.  Savage, supra.   

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992). 
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

A.  Right Groin Disability

The service medical records show that the veteran was treated 
in January 1977 for a dull ache in the right lower quadrant.  
Laxity in the right inguinal ring was noted.  He was treated 
again in December 1977 for right groin pain, and right 
inguinal ring laxity with the bowel descended through the 
ring on coughing was noted.  On surgical consult, it was 
noted that there was puffiness in the right groin but no 
definite bulge.  Tenderness was noted in the right groin area 
and the inguinal ring. It was noted that there were no 
femoral hernias.  The impression was, possible early hernia.  
Observation was recommended.  On the March 1992 separation 
examination report, there were no pertinent complaints.  

On VA examination in September 1992, the veteran reported 
having pain in the right groin area after standing for a 
prolonged period since 1976.  Examination showed no pain or 
tenderness in the inguinal area, and it was noted that there 
were no inguinal hernias.  

The veteran was examined by VA in June 1996, and the examiner 
noted definite enlargement of the soft tissue in the right 
inguinal area, which the examiner noted, did not resemble 
enlarged lymph nodes or the usual femoral hernia.  The 
examiner diagnosed right femoral hernia, and he added that 
exact diagnosis would be dependent on surgical exploration. 

Outpatient treatment records show that the veteran was 
treated in October 1996 for complaints of right hip pain.  He 
also reported groin pain.  Examination showed mild tenderness 
in the right mid-lateral groin area with internal rotation of 
the right femur.  There was no showing of a hernia, and the 
assessment was, right groin pain, questionable early 
degenerative joint disease.  In December 1996, mild 
degenerative joint disease of the right hip was found.  

The veteran was examined by VA in December 1996.  It was 
stated upon examination, that there was no hernia noted in 
either inguinal canal or in either femoral canal.  It was 
opined that there was no hernia present, inguinal or femoral, 
and that the veteran had chronic abductor tendonitis.  The 
examiner reported that he found no note in the file that 
which definitively stated that the veteran had a hernia, and 
that therefore the hernia was not service-connected.    

The Board is aware of the veterans statements offered in his 
claim.  While the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that the veteran has a current disability 
manifested by pain in the right groin which is related to 
service.  Further, the veteran has provided no medical 
opinion linking any current disability, including a hernia or 
a right hip disability, to his inservice complaints.  Absent 
evidence of any current disability which could be associated 
with service the claim is not plausible.  The lack of 
competent medical evidence of a causal link to service or 
evidence of chronicity or continuity of symptomatology, makes 
this claim not well grounded.  Chelte v. Brown, 10 Vet.App. 
268 (1997).  

B.  Disability Manifested by Pain in the Joints of the Hands

The service medical records show no complaint, diagnosis or 
treatment for painful joints of the hand, to include 
arthritis.  After service, outpatient treatment records from 
Wright Patterson Air Force Base show that the veteran was 
seen in August 1992 with complaints of swelling in the hands.  
Questionable arthritis was found.  On examination by VA in 
1992, the veteran complained of arthritis in the fingers of 
both hands for the last five to six years.  Examination of 
the hands showed mild tenderness in the interphalangeal 
joints of the third, fourth and fifth fingers, bilaterally.  
There was no swelling or deformity noted, and range of motion 
was reported to be full in the wrists and all fingers.  X-
rays of the hands were noted to be unremarkable.  The 
diagnosis was, pain in the interphalangeal joints of both 
hands, no evidence of arthritis seen, no limitation with 
movements.  

The veteran was examined by VA in June 1996, and he 
complained of bilateral hand pain with stiffness.  He 
reported that this was worse in the morning.  Examination 
showed no definite arthritic changes in either hand with no 
joint enlargement, no redness, no swelling, and no deformity.  
The veteran was reported to be able to make a good tight fist 
and to have good grip in each hand.  The diagnosis was, 
arthritis of the small joints of the right and left hand not 
found.   

The Board is aware of the veterans statements offered in his 
claim.  While the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that the veteran has a current disability 
manifested by pain in the hands, including arthritis.  VA 
examiners have found no current disability and VA X-rays do 
not show that the veteran has arthritis in his hands.  
Further, the veteran has provided no medical opinion linking 
any current disability concerning the hands to service.  
Absent evidence of any current disability which could be 
associated with service, the Board finds that the veteran's 
claim for service connection is not well grounded.

Because the veterans claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a) (West 1991).  

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment for the claimed disabilities in 
service or shortly thereafter would be helpful in 
establishing a well-grounded claim, as well as medical 
opinion linking any current findings with service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


II. Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim that is plausible and capable of substantiation.  The 
Board is also satisfied that all relevant evidence regarding 
the claim has been obtained, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a) since all relevant development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for migraine 
headaches, rated as noncompensable.  Service connection for 
migraine headaches was granted in December 1992, and the 
noncompensable evaluation was assigned based a VA examination 
a few months earlier which showed a history of headaches.  
The veteran reported occurrences about once in two to three 
months.  He stated the last migraine had occurred about one 
year prior.  

On VA examination in April 1996, the veteran reported that he 
had visual aura once every couple of months which made him 
avoid doing work.  By way of history, it was noted that the 
visual phenomenon was followed by headache.  He reported that 
this did not affect his work or personal life.  It was noted 
that the veteran took no medication for headaches.  The 
diagnosis was, migraine with aura, without headache, mild, 
infrequent; normal neurological examination.  

A 30 percent evaluation for migraines requires characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A noncompensable 
evaluation is warranted for migraine headaches with less 
frequent attacks.  38 C.F.R. Part 4, Code 8100 (1998).  

The veteran maintains that his migraine headaches occur with 
sufficient frequency that a compensable disability rating is 
warranted.  Initially, it is noted that the only evidence 
afforded in this regard is that offered by the veteran.  
There is no showing that the veteran suffers characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Outpatient records dated in 1995 to 1998 
show no complaint or treatment for headaches.  On VA 
examination in April 1996, the veteran indicated that every 
few months he experiences visual aura, and that while this 
made him avoid doing work, it did not affect his work or 
personal life.  He is taking no medication for headaches.  
The record does not support a finding of prostrating 
headaches averaging one in two months over the last several 
months and thus an increased evaluation is not warranted.   


ORDER

Service connection for a disorder manifested by pain in the 
right groin is denied.  

Service connection for a disorder manifested by pain in the 
hands, to include arthritis is denied.  

An increased (compensable) evaluation for migraine headaches 
is denied.  



REMAND


Service connection was granted for a right foot disability in 
December 1992, and a noncompensable evaluation was assigned.  
This was based on a VA examination conducted a few months 
earlier which showed full range of motion, and no 
instability.  The veteran was most recently examined for 
disability evaluation of his disorder in 1996.  The record 
shows that in April 1997 he underwent surgery for 
degenerative joint disease of the right toe and hallux 
limitus.  He has not been examined for disability evaluation 
since his surgery.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right foot 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record, including 
all records pertaining to his recent 
right foot surgery.  Once received, these 
records should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected right 
foot disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees, and painful motion 
should be documented.  The examiner is 
requested to completely review the claims 
folder prior to the examination.  The 
examiner should also comment on the 
veterans employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
